Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler 7241155.
	Regarding claim 1, Tyler (Figure 1) discloses an electrical plug-in connection, comprising: a plug-in connector 10, the plug-in connector having, a guide means 25; and a tooth system (see Figure below);  a mating plug-in connector 8 which can be connected to the plug-in connector, the mating plug-in connecter having a mating tooth system (see Figure below) that corresponds to the tooth system of the plug-in connector, and an operating element 68 (Figure 4) that interacts with the guide means of the plug-in connector, and the operating element is movable between a home position (Figure 10) and a locking position (Figure 12); and the plug-in connection and the mating plug-in connection, starting from an un-latched/preliminary latching position, assume a latched/locking position as the operating element is moved from the home position to the locking position; and the tooth system and the mating tooth system are in engagement with one another when the operating element is in the latched/locking position; and wherein teeth (only two indicated in the Figure below) of the tooth system and teeth (reference numeral 44 of Figure 4, one of which is indicated in the Figure below) of the mating tooth system are pushed axially one into the other in the plug-in direction as the operating element is moved from the home position to the locking position. 

    PNG
    media_image1.png
    949
    1903
    media_image1.png
    Greyscale

Regarding claim 2, Tyler discloses the plug-in connector 10 is a device plug-in connector or a pin header.
	Regarding claim 4, Tyler discloses the operating element 68 is an operating lever, and the operating element defines a slotted guide means 78; and the guide means of the plug-in connector comprises at least one guide lug 25 that is a sliding block that engages in the slotted guide means defined in the operating element.
	Regarding claim 5, Tyler discloses the operating element 68, when in the home position and in the preliminary latching position of the plug-in connection, is in engagement with the guide means 25 of the plug-in connector 10.
	Regarding claim 6, Tyler teaches the tooth system and the mating tooth system are arranged around a center axis of the respective plug-in connector and arranged around a center axis of the mating plug-in connector.
	Regarding claim 7, Tyler teaches the tooth system and the mating tooth system each define at least a portion of a ring around the center axis of the respective plug-in connector.
	Regarding claim 8, Tyler teaches the tooth system and the mating tooth system, when they are in engagement with one another, are engaged in an interlocking manner.
	Regarding claim 9, Tyler teaches the teeth of the tooth system, and teeth of the mating tooth system taper, and the tapered teeth of the tooth system and the tapered teeth of the mating teeth system have a different pitch from one another.
	Regarding claim 10, Tyler (Figure 1) discloses a guide 18 carried by the plug-in connector 10, and the guide is in the form of part of a ring, and the guide allows connection of the plug-in connector to the
mating plug-in connector 8, and the mating plug-in connector defines an outlet 32 for engagement with the guide, and the outlet is between about 45 degrees and about 135 degrees.
	Regarding claim 11, Tyler teaches the tooth system of the plug-in connector is in the form of part of a ring, resulting in the tooth system of the plug-in connector 10 of Tyler is positioned opposite the guide which is in the form of part of a ring with respect to a center axis of the plug-in connector, and the tooth system of the plug- in connector is oriented in the direction of the outlet of the mating plug-in connector when the plug-in connection is closed.
	Regarding claim 16, Tyler teaches the tooth system and the mating tooth system, when they are in engagement with one another, are engaged in a force-fitting manner.
	Regarding claim 17, Tyler teaches the tooth system and the mating tooth system, when they are in engagement with one another, are pressed together elastically one into the other.
	Regarding claim 18, Tyler discloses the mating plug-in connector 8 is a coupling or a plug.
	Regarding claim 19, Tyler discloses the operating element 68 is an operating slide that engages with the guide means 25.
	Claims 3, 14, 15 and 20 are allowed.
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832